Citation Nr: 1516890	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to in-service herbicide exposure. 

2.  Entitlement to service connection for heart disease, to include as secondary to a service-connected disability and as due to in-service herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that, inter alia, denied service connection for hypertension, heart disease and bilateral hearing loss, and from a November 2013 rating decision by the RO that denied entitlement to TDIU.

In October 2012 and March 2014, the Board remanded these matters for additional development. 

In June 2014, the Veteran withdrew his request for a videoconference hearing before the Board in writing.  See 38 C.F.R. § 20.704(e) (2014).

In addition, as previously noted by the Board in October 2012 and March 2014, claims for service connection for a right cheek scar and for service connection for a disability manifested by dizziness, to include as secondary to a service-connected disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for heart disease and bilateral hearing loss are REMANDED to the AOJ.  The issue of TDIU is being deferred.  VA will notify the Veteran if further action, on his part, is required.

FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure, did not manifest within one year of service discharge, and was not caused or aggravated by service-connected anxiety and/or tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to in-service herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent by the RO to the Veteran in January 2009 and December 2011, prior to adjudication of the Veteran's claims, advised him of the evidence and information necessary to substantiate his claims for service connection.  The letters also informed him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran's STRs are of record.  Moreover, the Veteran's post-service VA and private treatment records, as well as records from the Social Security Administration (SSA), have been obtained and considered.  In this regard, the case was remanded in October 2012, in part, in order to obtain the Veteran's SSA records, plus additional private treatment records.  The Board notes that all identified records have been associated with the file and reviewed, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in February 2010, February 2013, May 2013, April 2014 and November 2014.  The Board finds that the examinations are adequate to decide the issue of the Veteran's hypertension claim because they are predicated on interviews with the Veteran, review of the record, and physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records.  Moreover, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issue decided herein has been met.

As noted previously, these claims were remanded in October 2012 and March 2014 in order to conduct additional development, to include obtaining SSA and updated treatment records, as well as obtaining a VA examination to determine the etiology of his claimed disorders.  The records were obtained and the Veteran was afforded VA examinations, as detailed above.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 





II. Analysis

The Veteran contends that his hypertension was a result of his military service, to include as secondary to his service-connected anxiety disorder and/or tinnitus, or as a result of his exposure to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease, or, when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In the instant case, the record reflects that the Veteran served in the Republic of Vietnam from February 1967 to February 1968.  Therefore, he is presumed to have been exposed to herbicides coincident to his service.

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for various health outcomes, to include hypertension.  See 75 Fed. Reg. 32,540 (June 8, 2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in January 2009, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has generally contended that his hypertension is a result of his military service to include exposure to herbicides, or in the alternative, was caused or aggravated by his service-connected disabilities of anxiety and tinnitus. 

At the outset, the Board finds that direct or presumptive service connection for hypertension is not warranted on two grounds.  As noted supra, the Secretary has determined that a presumption of service connection for hypertension, based on exposure to herbicides in the Republic of Vietnam, is not warranted.  Service connection is also not warranted on a direct or presumptive basis because, although the Veteran has a diagnosis of hypertension and thereby fulfills the first requirement of service connection, there is no evidence of an in-service injury or event that may have led to his current hypertension.  In this regard, the Veteran's STRs are silent as to any complaint, treatment, or diagnosis of hypertension.  Furthermore, he has not alleged that any incident coincident with his combat service led to his hypertension.  

The Veteran's STRs reflect that, during a September 1966 pre-induction report of medical history, the Veteran stated that he did not have high or low blood pressure.  His September 1966 pre-induction report of medical examination showed a normal heart, and did not show any problems of hypertension.  Moreover, his June 1968 separation examination also revealed no issues with regard to his heart, blood pressure or hypertension.  In fact, the medical record shows that the Veteran was first diagnosed with hypertension in the 1980's at the earliest, and he has not alleged a chronic disease in service or a continuity of symptomatology since service.  Therefore, service connection is not warranted on a direct or presumptive basis.

Regarding service connection for hypertension as secondary to the Veteran's service-connected disabilities, the Veteran first underwent a VA examination in February 2010.  At that time, the examiner found the Veteran had been diagnosed with hypertension at least twenty years prior, and was on medication for same.  The examiner noted that the Veteran's diagnosis of essential hypertension indicated its cause was not known.  Regarding etiology, the examiner determined that the Veteran's service-connected PTSD did not cause the hypertension, as there was no medical literature to support such an association.

In October 2012, the Board determined that the February 2010 VA examination was inadequate, as it did not address the medical probability that the Veteran's hypertension was directly related to service, to include as due to exposure to herbicides.  In addition, the Board noted, the Veteran was not service-connected for PTSD.  Finally, the Board noted that the examiner did not address whether the Veteran's hypertension was aggravated by his service-connected psychiatric disorder.

Thereafter, in May 2013, the Veteran underwent a VA hypertension examination.  The examiner noted that the Veteran had been diagnosed with hypertension in 1992, but the Veteran estimated its onset as sometime in the 1980's.  She noted the Veteran took medication for hypertension, which caused fatigue and nausea.  The examiner then concluded that the Veteran's hypertension was less likely than not incurred in service, as it was diagnosed 15 years after discharge.  However, the examiner then concluded that the Veteran's hypertension clearly and unmistakably existed prior to service, but was not aggravated by same.  She also stated that the Veteran's hypertension is "essential hypertension," meaning it has no identifiable causes.  In addition, the examiner failed to address the question of service connection on a secondary basis.  As this examination report was contradictory and lacking in clarity, the Board found it inadequate and, in March 2014, remanded the appeal for a new examination and opinion. 

An April 2014 VA examination report stated the Veteran was first diagnosed with hypertension in the 1980's, but his medication had been recently discontinued due to excessive lowering of his blood pressure.  The examiner found that it was less likely than not that the Veteran's hypertension was due to or the result of his service-connected conditions.  The examiner explained there was no evidence in medical literature associating hypertension with anxiety or with tinnitus.  He further noted that the Veteran's hypertension had improved as of late, to the point where he no longer needed to take medication for the condition.  The examiner concluded that this mitigated any aggravating effect of the Veteran's service-connected disability. 

A November 2014 VA examination report indicated the Veteran was vague about a diagnosis date, but that he believed he first developed hypertension in the 1980's.  The examiner did not note any medication for the condition and concluded that the Veteran's hypertension was not caused by his military service.  As pertaining to a secondary basis for service connection, the examiner explained that the hypertension was not caused by, a result of, nor aggravated by, the Veteran's service-connected psychiatric disability.  As rationale, the examiner explained that there exists no scientific literature to support a link between psychiatric disorders and essential hypertension.  He noted that there is inconclusive evidence that essential hypertension is aggravated by a psychiatric disorder, because while anxiety or agitation can cause a temporary rise in blood pressure, there is no evidence to support a "permanent, continuous" rise in blood pressure.  In a December 2014 addendum, the examiner further explained that the Veteran's hypertension was not caused by his exposure to herbicides in service.  The examiner explained that the only plausible link between exposure and hypertension would be the development of diabetes mellitus due to herbicide exposure, which in turn would cause diabetic nephropathy, which could then cause hypertension.  Finding no evidence of a diabetes mellitus diagnosis, the examiner found no link between the Veteran's herbicide exposure and his hypertension.

Based on the foregoing, the Board concludes that service connection for hypertension as secondary to service-connected anxiety and/or tinnitus is not warranted.  The Board accords great probative value to the April and November 2014 VA medical examiners' opinions, as they were predicated on interviews with the Veteran, review of the record, and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include relevant medical principles.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative value to such opinions.  There is no contrary medical opinion of record.  Although the November 2014 examiner noted that there exists "inconclusive evidence" of a link between anxiety and hypertension, the Board finds this conclusion speculative and affords it little, if any, probative weight.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive).

In reaching this conclusion, the Board acknowledges the Veteran's allegations that his hypertension is caused or aggravated by his service-connected disabilities.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and service-connected psychiatric disability and/or tinnitus is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

In this regard, the questions of causation and aggravation of hypertension involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of hypertension requires the knowledge of the cardiovascular system, as well as the impact that psychiatric disorders and hearing disorders have on such system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of hypertension little probative value as he is not competent to opine on such a complex medical question. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability and as due to in-service herbicide exposure, is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A. Heart disease

In his March 2010 appeal to the Board, the Veteran stated that he believed his heart disease was caused by his exposure to chemicals while serving in Vietnam. 

The Board notes that, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The diseases presumptively associated with herbicide exposure include ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. Id.  As noted above, the Board has determined that the Veteran was exposed to herbicides while serving in Vietnam.

In November 2014, in response to the Board's March 2014 remand, the Veteran underwent a VA heart conditions examination.  The VA examiner found that the Veteran developed paroxysmal atrial fibrillation in the 1990's which evolved into tachybrady syndrome, and as a result, the Veteran was given a pacemaker.  The examiner found no evidence of ischemic heart disease and concluded that the Veteran's heart condition was not related to his military service.  The examiner then opined that the Veteran had minimal coronary artery disease not due to service but because of the fact that he was aging.  Under 38 C.F.R, §3.307(a)(6)(ii) coronary heart disease shall have become manifest to a degree of 10 percent or more at any time after service.  Here, it is unclear whether "minimal coronary artery disease" meets this criterion.   

The Board finds this opinion inadequate for purposes of determining entitlement to service connection.  The examiner did not provide adequate supporting data or a reasoned medical explanation for his conclusion that the Veteran's coronary artery disease was due to aging.  See Nieves-Rodriguez, supra; Stefl, supra.  

In view of the foregoing, an addendum opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's current coronary artery disease is related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

B. Hearing Loss

The Veteran contends that his current bilateral hearing loss is a result of his in-service exposure to noise while serving in Vietnam.  Specifically, the Veteran explained in an April 2009 statement that he was exposed to the noise of large guns being fired both day and night while in service.  In his September 2010 notice of disagreement the Veteran reported that he was exposed to combat noise.  In his March 2010 substantive appeal he indicated that he was exposed to "combat and non-combat noises" in Vietnam, which caused his hearing loss.  Therefore, he alleges that service connection for bilateral hearing loss is warranted.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran's service treatment records are negative for complaints of hearing loss.

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Based on such conversion, the Veteran's audiological examination at the time of his service entrance in September 1966 reveals puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)

5 (10)
LEFT
15 (30)
5 (15)
15 (25)

35 (40)

(The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.) 

The Veteran's September 1966 Report of Medical History was negative for any complaints of hearing loss. 

An audiological examination report at separation dated June 1968 revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
10

10
LEFT
20
10
20

35

The June 1968 separation examination was negative for any complaints of hearing loss.

The Veteran filed a claim for service connection for bilateral hearing loss in January 2009.  In June 2009, he was afforded a VA audiological examination.  Audiological testing at that time revealed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
40
60
65
LEFT
20
15
50
60
60

Puretone Threshold Average
Right Ear
45
Left Ear
46.25

Speech discrimination
 Right Ear
92%
Left Ear
92%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether it is related to his in-service noise exposure.

The June 2009 VA examiner noted the Veteran's military and post-military noise exposure.  Specifically, it was noted that the Veteran worked as a combat engineer during active duty and fired M-14s, grenades, and rocket launchers.  He was also exposed to the sounds of artillery and weapons firing.  Prior to service, the Veteran worked as a switchman for a railroad and was exposed to a minimal amount of engine noise.  The Veteran reported that, post-service, he worked at the railroad for another four years, then went to work as a repairman at a steel company for 30 years.  In that capacity, he did maintenance work and was exposed to horns and whistles.  He was required to wear hearing protection in the latter years of his work there.  The Veteran also reported occasional recreational noise exposure, due to lawn mowing, the rare use of power tools, and from hunting. 

Based on a review of the claims file the examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of acoustic trauma during military service.  This was based on review of the entrance and separation examinations.  At entrance, the Veteran had normal hearing, except for a mild pre-existing hearing loss in the left ear at 4000Hz.  At separation, the hearing loss in the left ear was slightly better.  Therefore, the examiner opined, the hearing loss was not the result of military noise exposure. 

In December 2011, in connection with his claim for TDIU, the Veteran was afforded an additional VA audiological examination.  

The December 2011 VA examiner noted the Veteran's military and post-military noise exposure.  Based on a review of the claims file the examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of acoustic trauma during military service.  The examiner explained that the Veteran had a pre-existing high-frequency hearing loss in his left ear, and normal hearing in his right, upon entrance.  At separation, the Veteran continued to have normal hearing in the right ear and a mild high frequency hearing loss in his left.  The examiner found there was no worsening of the Veteran's hearing.  Therefore, the examiner opined, the hearing loss was not the result of military noise exposure. 

In October 2012, the Board remanded this appeal for additional development not related to the Veteran's claim for hearing loss.  In March 2014, the Board found the June 2009 and December 2011 VA examination reports concerning the Veteran's hearing loss to be inadequate, and remanded the appeal.  At that time, the Board found that the conclusions contained in the 2009 and 2011 reports were based on the absence of evidence of an in-service hearing disability.  See Hensley, 5 Vet. App. at 159-60 (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service). 

Moreover, the Veteran's exposure to acoustic noise trauma had been conceded.  It was noted that the Veteran's in-service acoustic trauma was found to be at least as likely as not the cause of the Veteran's service-connected tinnitus.  As such, a new examination was requested to ascertain the etiological relationship of the Veteran's bilateral hearing loss.  Specifically, the examiner was asked to fully explain why the Veteran's symptomatology was not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  The examiner was also directed to discuss the prior opinion that the Veteran's in-service acoustic trauma was found to be at least as likely as not the cause of the Veteran's tinnitus. 

Pursuant to the March 2014 Board remand, the Veteran was afforded an additional VA audiological examination in June 2014.  Audiological testing again revealed bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

Based on a review of the claims file the June 2014 examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of an event in military service.  The examiner noted there was no threshold shift evidenced at the time of military service.  She explained that noise induced hearing loss is not progressive in nature, and hearing loss related to acoustic trauma is expected to be immediately evident and noted on a separation examination.  The examiner indicated that the Veteran had hearing loss at the time of the examination, the hearing loss experienced did not appear to be related to military acoustic trauma as evidenced by the normal, frequency specific, separation audiogram.  

The examiner also found that the Veteran was unable to provide a general time frame as to when his hearing loss began, to include whether or not it was before or after service.

As pertained to the left ear, in which mild hearing loss was found at entrance and separation, the examiner noted there was no exacerbation of the mild hearing loss.  The examiner indicated that the hearing loss was not exacerbated beyond normal progression during military service because the threshold at the separation examination was 5dB better than entrance. 

Unfortunately, the Board finds that the June 2014 VA examination report is inadequate as it does not fully comply with the March 2014 Board remand request.  First, the examiner did not explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a contributing factor to any current hearing loss.  Second, the examiner did not discuss the prior opinion that the Veteran's in-service acoustic trauma was found to be at least as likely as not the cause of the Veteran's tinnitus.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an addendum opinion which complies with the Board's March 2014 remand is required.

C. TDIU

Finally, the Board finds that the Veteran's claim for TDIU is "inextricably intertwined" with the claim for service connection for bilateral hearing loss.  Claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the Veteran is service connected for an anxiety disorder, rated at 50 percent disabling, and tinnitus, rated at 10 percent, for a combined disability evaluation of 60 percent.  As his combined rating is less than 70 percent, the Veteran is not entitled to TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, the outcome of the Board's remand concerning his claims for heart disease and bilateral hearing loss could affect his combined disability evaluation and, as a result, his entitlement to TDIU.  Therefore, consideration of the Veteran's TDIU claim is deferred pending the outcome of his service connection claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the November 2014 VA heart conditions examiner for an addendum opinion to ascertain the nature and etiology of the Veteran's coronary artery disease.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the examiner who drafted the November 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Following a review of the record, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's diagnosed minimal coronary artery disease manifest to a degree of 10 percent since the appeal was filed (January 2, 2009).  The Veteran's in-service herbicide exposure is conceded in light of his documented service in Vietnam.  

The examiner is asked to render an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's minimal coronary artery disease is due to an intercurrent cause, such as the documents heart problems.  


The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

2.  Return the claims file to the VA examiner who conducted the Veteran's June 2014 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is causally related to service or any incident in service, including exposure to acoustic trauma while in service.  The examiner should note that the absence of in-service evidence of a hearing disability is not fatal to a service connection claim. 

If the examiner finds that the Veteran's current bilateral hearing loss is the result of any process not related to in-service acoustic trauma, he or she must explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a contributing factor to any current hearing loss. 

In providing the above opinion, the examiner should discuss the fact that the Veteran's in-service acoustic trauma was found to be at least as likely as not the cause of his tinnitus. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


